133 F.3d 929
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jun ALINDOG, Defendant-Appellant.
No. 96-17026.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997.**Decided Dec. 17, 1997.

Before SNEED, LEAVY, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Federal prisoner Jun Alindog appeals pro se the district court's denial of his motion to reconsider the denial of his Fed.R.Crim.P. 32(e) motion to withdraw his guilty plea or, in the alternative, his second 28 U.S C. § 2255 motion challenging his conviction by guilty plea for conspiracy to distribute and to possess with intent to distribute methamphetamine.  We have jurisdiction pursuant to 28 U.S.C § 1291, and we affirm.1


3
The district court did not abuse its discretion by denying Alindog's motion to reconsider because Alindog raised no new arguments or facts supporting is claim that the district court should reconsider the denial of his section 2255 motion.  See Molloy v. Wilson, 878 F.2d 313, 315 (9th Cir.1989).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Pursuant to the Appellate Commissioner's order, the scope of this appeal is limited to review of the district court's order denying Alindog's motion for reconsideration